Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 1-24 are  allowable in view of the prior art.
The following is an examiner’s statement for allowance: Regarding claim 1, the prior arts of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “an integrated optical-fiber stylet having a plurality of fiber Bragg grating ("FBG") sensors along a distal-end portion of the optical-fiber stylet; a console including memory and one or more processors configured to: converts the sequence of heartbeats into a heartbeat frequency by way of a heartbeat-converter algorithm; and convert FBG sensor-reflected optical signals from the optical-fiber stylet into plottable data by way of a plurality of optical signal-converter algorithms, the optical signal-converter algorithms including a band- pass filtering algorithm for a selection of the FBG sensors along a distal- end portion of the optical-fiber stylet, the band-pass filtering algorithm configured to pass therethrough the FBG sensor-reflected optical signals or corresponding data occurring with one or more frequencies within a range of frequencies around the heartbeat frequency while rejecting the FBG sensor-reflected optical signals or corresponding data occurring with one or more frequencies outside the range of frequencies around the heartbeat frequency; and a display screen configured for displaying any plot of a plurality of plots of the plottable data, the plurality of plots including a plot of curvature vs. time for each FBG sensor of the selection of the FBG sensors for identifying periodic changes in strain of the optical-fiber stylet at a moment a tip of the optical- fiber stylet is advanced into a heart of a patient.” in combination with the remaining limitation of the claim. 
Burnside, E. et al. U.S. Patent No. US 20170079681 A1 (hereinafter Burnside) is the closest prior art which teaches a system that utilizes a stylet (This corresponds to “a stylet 130” in paragraph [0075] lines 1-2 and element 130 in Fig. 2 in Burnside.) and a heartbeat-detecting means for detecting a sequence of heartbeats (This refers to “ECG lead/electrode pairs 158” in paragraph [0075] lines 18-24 in Burnside.); a console (This corresponds to the Console, which is element 20 in Fig. 1 in Burnside.) including memory (This corresponds to element 22 in Fig. 1 in Burnside.) and one or more processors (This corresponds to element 22 in Fig. 1 in Burnside.) configured to detect the ECG signals. The processor contains various algorithms to be used during operation of the system (See paragraph [0012] in Burnside.). However, the claim, requires “an integrated optical-fiber stylet having a plurality of fiber Bragg grating ("FBG") sensors along a distal-end portion of the optical-fiber stylet; a console including memory and one or more processors configured to: convert the sequence of heartbeats into a heartbeat frequency by way of a heartbeat-converter algorithm; and convert FBG sensor-reflected optical signals from the optical-fiber stylet into plottable data by way of a plurality of optical signal-converter algorithms, the optical signal-converter algorithms including a band- pass filtering algorithm for a selection of the FBG sensors along a distal- end portion of the optical-fiber stylet, the band-pass filtering algorithm configured to pass therethrough the FBG sensor-reflected optical signals or corresponding data occurring with one or more frequencies within a range of frequencies around the heartbeat frequency while rejecting the FBG sensor-reflected optical signals or corresponding data occurring with one or more frequencies outside the range of frequencies around the heartbeat frequency; and a display screen configured for displaying any plot of a plurality of plots of the plottable data, the plurality of plots including a plot of curvature vs. time for each FBG sensor of the selection of the FBG sensors for identifying periodic changes in strain of the optical-fiber stylet at a moment a tip of the optical- fiber stylet is advanced into a heart of a patient.”.
Fish, J. et al. U.S. Patent No. US 20170319279 A1 (hereinafter Burnside) discloses a system that utilizes a force sensor which measures the contact force between the catheter and the tissue of the heart of the person (See paragraph [0039] in Fish.). Further, the force sensor may comprise a plurality of optical fibers with fiber Bragg gratings (See paragraph [0039] in Fish.). 
Zhao, M. et al. U.S. Patent No. US 20170311901 A1 (hereinafter Zhao) teaches a heartbeat segmentation algorithm (See Fig. 7 in Zhao) in order to determine the emotional state of the person based on their heartbeat (See paragraph [0009]).  Zhao also teaches band -pass filter algorithms to isolate the signal components related to the heartbeat while also reducing noise present in the signal. (See paragraphs [0059] in Zhao.).
Flexman, M. et al. U.S. Patent No. US 20150209117 A1 (hereinafter Flexman) discloses a system that uses a shape sensing sensor with optical fibers that may be based on fiber optic Bragg grating sensors (See paragraph [0039] in Flexman.).
Yamaji, T. U.S. Patent No. US 20190231272 A1 (hereinafter Yamaji) discloses a measuring method that utilizes a band-pass filter algorithm in order to extract a waveform of a frequency component related to the heartbeat (See paragraph [0068] in Yamaji.).
However, the above prior arts fail to teach the limitations of claim 1. Specifically, the “an integrated optical-fiber stylet having a plurality of fiber Bragg grating ("FBG") sensors along a distal-end portion of the optical-fiber stylet; a console including memory and one or more processors configured to: convert the sequence of heartbeats into a heartbeat frequency by way of a heartbeat-converter algorithm; and convert FBG sensor-reflected optical signals from the optical-fiber stylet into plottable data by way of a plurality of optical signal-converter algorithms, the optical signal-converter algorithms including a band- pass filtering algorithm for a selection of the FBG sensors along a distal- end portion of the optical-fiber stylet, the band-pass filtering algorithm configured to pass therethrough the FBG sensor-reflected optical signals or corresponding data occurring with one or more frequencies within a range of frequencies around the heartbeat frequency while rejecting the FBG sensor-reflected optical signals or corresponding data occurring with one or more frequencies outside the range of frequencies around the heartbeat frequency; and a display screen configured for displaying any plot of a plurality of plots of the plottable data, the plurality of plots including a plot of curvature vs. time for each FBG sensor of the selection of the FBG sensors for identifying periodic changes in strain of the optical-fiber stylet at a moment a tip of the optical- fiber stylet is advanced into a heart of a patient.”.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 2-10 would be allowable due to their dependencies.
Regarding claim 11, the prior arts of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “A method of a shape-sensing system, comprising: shape sensing with an optical-fiber stylet of the shape-sensing system while a tip of the optical-fiber stylet is advanced through a vasculature of a patient toward a heart, the optical-fiber stylet having a plurality of fiber Bragg grating ("FBG") sensors along a distal-end portion of the optical-fiber stylet for the shape sensing; detecting a sequence of heartbeats with a heartbeat-detecting means of the shape-sensing system for detecting the sequence of heartbeats while the tip of the optical-fiber stylet is advanced through the vasculature of the patient toward the heart; converting FBG sensor-reflected optical signals received from the optical-fiber stylet into plottable data by way of a plurality of optical signal-converter algorithms of the console, the converting including passing the FBG sensor- reflected optical signals or corresponding data for a selection of the FBG sensors along a distal-end portion of the optical-fiber stylet through a band- pass filtering algorithm of the optical signal-converter algorithms of the console, the band- pass filtering algorithm configured to pass therethrough the FBG sensor- reflected optical signals or corresponding data for the selection of the FBG sensors occurring with one or more frequencies within a range of frequencies around the heartbeat frequency while rejecting the FBG sensor- reflected optical signals or corresponding data occurring with one or more frequencies outside the range of frequencies around the heartbeat frequency; plotting a plurality of plots including a plot of curvature vs. time for each FBG sensor of the selection of the FBG sensors on a display screen of the shape- sensing system; and displaying on the display screen periodic changes in strain in the plot of curvature vs. time for any FBG sensor of the selection of the FBG sensors at a moment the tip of the optical-fiber stylet is advanced into the heart of the patient.” in combination with the remaining limitations of the claim. 
Similar to claim 1, the closest prior art for claim 11 is Burnside (See line 7.).
Similar to claim 1, the next closest prior arts for claim 11 are Fish, Zhao, Flexman, and Yamaji.
However, the prior arts in lines 15 and 16 fail to teach the limitations of claim 11. Specifically, the “A method of a shape-sensing system, comprising: shape sensing with an optical-fiber stylet of the shape-sensing system while a tip of the optical-fiber stylet is advanced through a vasculature of a patient toward a heart, the optical-fiber stylet having a plurality of fiber Bragg grating ("FBG") sensors along a distal-end portion of the optical-fiber stylet for the shape sensing; detecting a sequence of heartbeats with a heartbeat-detecting means of the shape-sensing system for detecting the sequence of heartbeats while the tip of the optical-fiber stylet is advanced through the vasculature of the patient toward the heart; converting FBG sensor-reflected optical signals received from the optical-fiber stylet into plottable data by way of a plurality of optical signal-converter algorithms of the console, the converting including passing the FBG sensor- reflected optical signals or corresponding data for a selection of the FBG sensors along a distal-end portion of the optical-fiber stylet through a band- pass filtering algorithm of the optical signal-converter algorithms of the console, the band- pass filtering algorithm configured to pass therethrough the FBG sensor- reflected optical signals or corresponding data for the selection of the FBG sensors occurring with one or more frequencies within a range of frequencies around the heartbeat frequency while rejecting the FBG sensor- reflected optical signals or corresponding data occurring with one or more frequencies outside the range of frequencies around the heartbeat frequency; plotting a plurality of plots including a plot of curvature vs. time for each FBG sensor of the selection of the FBG sensors on a display screen of the shape- sensing system; and displaying on the display screen periodic changes in strain in the plot of curvature vs. time for any FBG sensor of the selection of the FBG sensors at a moment the tip of the optical-fiber stylet is advanced into the heart of the patient.”.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 12-15 would be allowable due to their dependencies.
Regarding claim 16, the prior arts of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “A method for determining a tip of a medical device is located within a heart, comprising: advancing the tip of the medical device through a vasculature of a patient toward the heart, the medical device including an integrated optical-fiber stylet having a plurality of fiber Bragg grating ("FBG") sensors along a distal-end portion of the optical-fiber stylet for shape sensing with a shape-sensing system including the medical device; detecting a sequence of heartbeats with a heartbeat-detecting means of the shape-sensing system for detecting the sequence of heartbeats while advancing the tip of the medical device through the vasculature of the patient toward the heart; allowing the sequence of heartbeats to be converted into a heartbeat frequency by way of a heartbeat-converter algorithm of a console of the shape-sensing system; allowing FBG sensor-reflected optical signals received from the optical-fiber stylet while advancing the tip of the medical device through the vasculature of the patient to be converted into plottable data by way of a plurality of optical signal-converter algorithms of the console, the optical signal- converter algorithms including a band-pass filtering algorithm for a selection of the FBG sensors along a distal-end portion of the optical-fiber stylet, the band-pass filtering algorithm configured to pass therethrough the FBG sensor-reflected optical signals or corresponding data occurring with one or more frequencies within a range of frequencies around the heartbeat frequency while rejecting the FBG sensor-reflected optical signals or corresponding data occurring with one or more frequencies outside the range of frequencies around the heartbeat frequency;  allowing a plurality of plots including a plot of curvature vs. time for each FBG sensor of the selection of the FBG sensors to be plotted on a display screen of the shape-sensing system; and identifying on the display screen periodic changes in strain in the plot of curvature vs. time for any FBG sensor of the selection of the FBG sensors at a moment the tip of the medical device is advanced into the heart of the patient, thereby determining the tip of the medical device is located within the heart.” in combination with the remaining limitations of the claim.
Again, similar to claims 1 and 11, the closest prior art for claim 16 is Burnside (See line 7.).
Again, similar to claims 1 and 11, the next closest prior arts for claim 16 are Fish, Zhao, Flexman, and Yamaji.
However, the prior arts in lines 20 and 21 fail to teach the limitations of claim 16. Specifically, the “A method for determining a tip of a medical device is located within a heart, comprising: advancing the tip of the medical device through a vasculature of a patient toward the heart, the medical device including an integrated optical-fiber stylet having a plurality of fiber Bragg grating ("FBG") sensors along a distal-end portion of the optical-fiber stylet for shape sensing with a shape-sensing system including the medical device; detecting a sequence of heartbeats with a heartbeat-detecting means of the shape-sensing system for detecting the sequence of heartbeats while advancing the tip of the medical device through the vasculature of the patient toward the heart; allowing the sequence of heartbeats to be converted into a heartbeat frequency by way of a heartbeat-converter algorithm of a console of the shape-sensing system; allowing FBG sensor-reflected optical signals received from the optical-fiber stylet while advancing the tip of the medical device through the vasculature of the patient to be converted into plottable data by way of a plurality of optical signal-converter algorithms of the console, the optical signal- converter algorithms including a band-pass filtering algorithm for a selection of the FBG sensors along a distal-end portion of the optical-fiber stylet, the band-pass filtering algorithm configured to pass therethrough the FBG sensor-reflected optical signals or corresponding data occurring with one or more frequencies within a range of frequencies around the heartbeat frequency while rejecting the FBG sensor-reflected optical signals or corresponding data occurring with one or more frequencies outside the range of frequencies around the heartbeat frequency;  allowing a plurality of plots including a plot of curvature vs. time for each FBG sensor of the selection of the FBG sensors to be plotted on a display screen of the shape-sensing system; and identifying on the display screen periodic changes in strain in the plot of curvature vs. time for any FBG sensor of the selection of the FBG sensors at a moment the tip of the medical device is advanced into the heart of the patient, thereby determining the tip of the medical device is located within the heart.”.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Claims 17-24 would be allowable due to their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO FABIAN JR/Examiner, Art Unit 2877




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886